SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-QSB/A Amendment No. 2 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 33-19048-NY AMERICAN METAL & TECHNOLOGY, INC. (Exact Name of Small Business Issuer as specified in its charter) Delaware 22-2856171 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 633 W. 5th Street, 26th Floor Los Angeles, CA 90071 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 223-2339 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports): Yes x No o (2) Has been subject to such filing requirements for the past 90 days. Yes x No o 10,402,496 shares of the registrant's Common Stock, $.0001 per share, were outstanding as of February 8, 1 AMERICAN METAL & TECHNOLOGY, INC. TABLE OF CONTENTS FORM 10-QSB/A PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements 3 ConsolidatedBalance Sheet as of September 30, 2007 (Unaudited) 3 Consolidated Statements of Income and Other Comprehensive Income for the Three Months and Nine MonthsEnded September 30, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Cash Flows for The Nine Months Ended September 30, 2007 and 2006 (Unaudited) 5 Notes to Financial Statements 6 - 14 Item 2. Managements Discussion and Analysis Or Plan of Operation 15 Item 3. Controls and Procedures 20 PART II OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits and Reports on Form 8-K 21 Signatures 22 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) ASSETS Current Assets Cash and cash equivalents $ 6,470,280 Accounts receivable - net 544,981 Other receivable - customers 224,664 Other receivables 2,661 Advances to suppliers 453,674 Inventories 525,091 Total Current Assets 8,221,351 Property, Plant and Equipment, net 2,996,335 Intangible Assets, net 686,306 Total Assets $ 11,903,992 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 425,258 Accrued liabilities and other payables 94,013 Amount due to related parties 352,491 Unearned revenue 57,776 Total Current Liabilities 929,538 Minority Interests 349,776 Commitments - Shareholders' Equity Common stocks; $0.0001 par value, 2,000,000,000 shares authorized, 1,560,374,357 issued and outstanding 156,037 Additional paid in capital 4,884,219 Statutory reserve 992,869 Accumulated other comprehensive income 626,766 Retained earnings 3,964,787 Total Stockholders' Equity 10,624,678 Total Liabilities and Shareholders' Equity $ 11,903,992 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE MONTH AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three month periods ended Nine month periods ended September 30 September 30 2007 2006 2007 2006 Net sales $ 2,738,896 $ 1,938,259 $ 7,210,970 $ 5,770,991 Cost of goods sold (1,781,008 ) (1,409,359 ) (4,817,465 ) (4,136,764 ) Gross profit 957,888 528,900 2,393,505 1,634,227 Operating expenses Selling expenses (5,262 ) (3,878 ) (19,520 ) (12,577 ) Operating and administrative expenses (391,833 ) (137,509 ) (936,545 ) (412,445 ) Total operating expenses (397,095 ) (141,387 ) (956,065 ) (425,022 ) Income from operations 560,793 387,513 1,437,440 1,209,205 Other income (expense) Interest income 5,408 662 7,490 1,619 Other income (expense) - 202 (2,418 ) 266 - - Total other income (expense) 5,408 864 5,072 1,885 Income before minority interest 566,201 388,377 1,442,512 1,211,090 Minority interests (6,777 ) 19,263 (6,644 ) 61,142 Net income 572,978 369,114 1,449,156 1,149,948 Other comprehensive income Foreign currency translation adjustment 170,380 82,415 362,752 102,525 Comprehensive income $ 743,358 $ 451,529 $ 1,811,908 $ 1,252,473 Basic weighted average shares outstanding 1,408,049,007 1,128,842,167 1,201,845,316 1,128,842,167 Basic net earnings per share $ 0.0004 $ 0.0003 $ 0.0012 $ 0.0010 Diluted weighted average shares outstanding 1,410,880,999 1,128,842,167 1,206,391,976 1,128,842,167 Diluted net earnings per share $ 0.0004 $ 0.0003 $ 0.0012 $ 0.0010 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2007 2006 Cash flows from operating activities: Net income $ 1,449,156 1,149,948 Adjustments to reconcile net income to Net cash provided by operating activities: Minority interest (6,644 ) 61,142 Depreciation and amortization 218,104 163,877 (Increase)/decrease in assets: Accounts receivable 392,902 (747,424 ) Note receivable (61,154 ) (95,454 ) Other receivables 56,679 71,073 Inventory (26,379 ) (60,948 ) Advance to suppliers 218,005 706,176 Increase/(decrease) in liabilities: Accounts payable 193,380 77,392 Other payable and accrued expenses 27,839 68,332 Unearned revenue 54,117 (743,576 ) Net Cash Provided By Operating Activities 2,516,005 650,538 Cash flows from investing activities: Purchase of equipment and leasehold improvements (2,130 ) (364,401 ) Net Cash Used in Investing Activities (2,130 ) (364,401 ) Cash flows from financing activities: Cash received on stock issuance 3,275,562 119,860 Proceeds(Payments) from(to) loans (234,339 ) 232,093 Net Cash Provided By Financing Activities 3,041,223 351,953 Effects of Exchange Rate Change in Cash 127,738 16,633 Net Increase in Cash and Cash Equivalents 5,682,836 654,723 Cash and Cash Equivalents-Beginning Balance 787,444 146,623 Cash and Cash Equivalents-Ending Balance 6,470,280 801,346 Supplement disclosure of cash flow information: Income taxes paid $ 4,638 $ - Interest expenses paid $ 485 $ - Non Cash Transaction: Numbers of Share Issued Due To Reorganization 1,223,295,573 - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMERICAN METAL & TECHNOLOGY, INC.
